Citation Nr: 1138766	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  04-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include asthma, chronic bronchitis, and residuals of tuberculosis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1967 to July 1970, to include combat duty in Vietnam.

The Veteran appeared at a Travel Board hearing in November 2006.  A transcript is of record.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The claim has, unfortunately, been before the Board on three separate occasions, and was remanded in March 2007 and November 2009 for specific evidentiary development.  The mandates of these remands have been satisfied; however, the claim was also remanded in February 2011 for additional evidentiary development, and the mandates of that remand were not fulfilled.  Accordingly, remedial development is necessary, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran in this case asserts that he has developed a chronic pulmonary condition either as a direct result of his service in the Marines, or, alternatively, based on his presumed exposure to herbicides in the Republic of Vietnam.  

The case has been before the Board on three previous occasions.  In March 2007 and November 2009, the claim was remanded so that certain identified records could be located.  It appears, after exhaustive efforts, that the mandates of these remands were fulfilled.  Following this development, the Board again considered the case in February 2011.  In a remand order, the Board asked that the Veteran be afforded a comprehensive VA pulmonary examination to determine if it is at least as likely as not that currently diagnosed asthma and chronic bronchitis, or any other pulmonary disorder, had origins in active service.  The Board noted the credible and competent reports of pulmonary symptoms in the 1970s, and specifically referenced a 1983 pulmonary medicine appointment card as showing that the Veteran has had complaints of respiratory difficulties in a period relatively proximate to discharge from service.  The examiner was to reference specifically an in-service complaint of cough as well as the symptoms relatively close in time to service separation when coming to an opinion.  The Board, in the narrative portion of the remand order, specifically noted that the Veteran's respiratory ailments were not of the type subject to presumptive service connection based on presumed exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.   

The Veteran was afforded an examination in March 2011 which purports to be a response to the Board's directed development.  The examination report contains radiographic results, where mild bilateral inflammation of the lungs was seen.  Pulmonary function testing revealed a severe obstructive ventilatory defect which was not improved with bronchodilator usage.  Tuberculosis, or residuals of that disease, was not seen; however, asthma, chronic bronchitis, and chronic obstructive pulmonary disease (COPD) were assessed.  With respect to etiology, the examiner did review the service records; however, when coming to a conclusion, simply stated that the Veteran's disorder were not "on the presumptive list of conditions related to Agent Orange."  

The etiology opinion, which only addresses the legal presumptions surrounding herbicide exposure, is a wholly inadequate response to the Board's directives.  Indeed, the examining nurse practitioner (NP) did not answer the questions posed with regard to etiology on a direct basis, did not make note of the Veteran's respiratory complaints in service or in the 1970s and early 1980s, and merely re-stated a legal conclusion.  Thus, the opinion, though helpful in determining the current state of the Veteran's pulmonary disability, is not helpful at all in addressing the issue of etiology.  

Veterans, as a matter of law, are entitled to full compliance with Board instructions. See Stegall v. West, 11 Vet. App. 268 (1998).  In the current case, the March 2011 examination report does not answer the question regarding etiology that was put forth in the February 2011 remand.  Accordingly, remedial development is required.  In this regard, the Veteran must be examined (by someone other than the one who conducted the March 2011 examination, and preferably by a physician), and the examiner must determine if it is at least as likely as not that a chronic pulmonary disorder had causal origins in active service on a direct basis.  The examiner must consider the competent complaints of the Veteran in service and in the 1970s and early 1980s, and also should determine if Vietnam service, to include herbicide exposure, played a direct role in the causation of the current disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In written argument dated in September 2011, the Veteran's representative failed to address the apparent Stegall issue.  Indeed, he noted that the Veteran was afforded "the requisite VA[ examination] on March 14, 2011."  Instead, the representative appears to take issue with the verbiage used in the Board's February 2011 remand.  Specifically, the representative argues that the question posed to the examiner suggested an incorrect standard of proof.  The Board requested in pertinent part that the examiner "provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any pulmonary disability had its onset in service."  The representative argues that use of the phrases "at least" and "50 percent or greater" are misleading and indicate that the Board is requiring that a preponderance of the evidence support the claim.  This simply is not the case.  Indeed, if the Board was to request, as the representative suggests, whether it is "as likely as not" that the Veteran's disability had its onset in service, the examiner would have to answer in the negative if the probability was 99 percent in the Veteran's favor.  The equipoise standard is such that the Veteran wins if the evidence is equally split for and against the claim.  The Veteran also wins if the evidence is in favor of the Veteran.  The Board's examination request clearly is worded such as to elicit an opinion consistent with the applicable standard of proof.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a comprehensive VA pulmonary examination with an examiner other than the one who conducted the March 2011 examination (preferably a physician).  The examiner should review the claims file, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current pulmonary disease, to include asthma, bronchitis, and/or COPD, had direct causal origins in active service, to include service in Vietnam.  The examiner should refer to the Veteran's credible and competent reports of respiratory symptoms in the 1970s and early 1980s, and review the relevant history in the service treatment records.  A rationale must accompany all conclusions reached. 

3.  Following the directed development, the RO must conduct a de novo review of the claim on the merits.  Should the claim not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


